637 So. 2d 967 (1994)
Morris WETHERINGTON, Appellant,
v.
Jack R. MINCH, Appellee.
No. 93-2334.
District Court of Appeal of Florida, Fifth District.
June 3, 1994.
Morris S. Wetherington, pro se.
Robert H. Hosch, Jr. of Butler, McDonald, Moon & Hosch, Orlando, for appellee.
PER CURIAM.
We dismiss the instant appeal because we lack jurisdiction. Appellant did not timely appeal the final judgment of foreclosure, and the amended final judgment did not materially change the original final judgment in that the amended judgment only changed the sale date and awarded additional interest. An amendment of a final judgment which does not change matters of substance or resolve a genuine ambiguity does not toll the time within which the parties must seek review. St. Moritz Hotel v. Daughtry, 249 So. 2d 27, 28 (Fla. 1971); Daytona Migi Corp. v. Daytona Automotive Fiberglass, Inc., 417 So. 2d 272, 274 (Fla. 5th DCA 1982). In First Continental Corp. v. Khan, 605 So. 2d 126, 130 (Fla. 5th DCA), rev. denied, 613 So. 2d 3 (Fla. 1992), we held that appeals of an amended final judgment "shall be limited to the party adversely affected by the amendment and should involve only those issues affected by the amendment." In this case, appellant challenges neither the additional interest nor the new sale date as set forth in the amended final judgment.
Accordingly, we dismiss this untimely-filed appeal for lack of jurisdiction.[1]
APPEAL DISMISSED.
HARRIS, C.J., and PETERSON and DIAMANTIS, JJ., concur.
NOTES
[1]  We note that, if we had jurisdiction, we would affirm the trial court's rulings in this matter because we conclude that appellant's claims of error possess no merit.